Citation Nr: 0914688	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
70 percent disabling for service-connected post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO granted service 
connection for PTSD, assigning a 30 percent disability 
evaluation, effective October 27, 2004.   

The record reveals that the RO issued a second rating 
decision in October 2008 increasing the Veteran's disability 
evaluation from 30 to 70 percent disabling, effective October 
27, 2004.  Since this increase did not constitute a full 
grant of the benefits sought, the initial increased rating 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In April 2008, the Veteran participated in an informal 
conference before a Decision Review Officer (DRO) at the RO.  
The informal hearing report is associated with the claims 
folder.  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


